Exhibit 10.19 September 4, 2013 James P. Burns [address] [email] Dear Jim: On behalf of Silver Spring Networks, Inc. (the "Company''), I am pleased to offer you the position of Executive Vice-President, Chief Financial Officer, located in Redwood City, California. The terms of your new position with the Company are as set forth below: 1. Position. You will be employed as the Executive Vice-President, Chief Financial Officer and will report to Scott Lang the Company's Chairman, President and CEO. You will begin this new position with the Company on September 5, 2013 (your "Start Date''). 2.Proof of Right to Work. For purposes of federal immigration law, you will be required to provide to the Company documentary evidence of your identity and eligibility for employment in the United States. Such documentation must be provided to us within three (3) business days of your date of hire, or our employment relationship with you may be terminated. 3. Compensation. a) Base Salary. Your starting salary will be $400,000 per year (your "Base Salary''), subject to applicable withholding taxes and paid pursuant to the Company's regular payroll schedule. b) Bonus.You will be entitled to participate in the Silver Spring Networks' Bonus Plan.Your bonus target is 50 % of base salary for the applicablebonus period and subject to the terms and conditions of the applicable bonus plan. The Company's Human Resources Department will inform you of the details of the plan.The Company reserves the right to vary or terminate (with or without replacement by a further plan) any bonus plan in place at any time. c) Annual Review. Following your first year of employment, your base salary will be reviewed at the end of each calendar year as part of the Company's normal salary review process. 4. Stock Options.In connection with the commencement of your employment, the Company will recommend to its Board of Directors that it grant you an option (the "Option'') to purchase 148,000 shares of Common Stock (the "Shares'') with an exercise price equal to the fair market value of the Common Stock on the date of grant.This Option stock will vest and become exercisable, subject to your continued employment with the Company or one of its subsidiaries on each applicable vesting date, as to 25% of the Shares upon completion of your first year of employment and as to 1/48th of the Shares each month thereafter. The Option will be granted under and subject to the terms and conditions of the Company's equity incentive plan and will be contingent on your execution of the Company's standard Stock Option Agreement. A copy of the Company's equity incentive plan and the Stock Option Agreement will be provided to you as soon as practicable after the grant date. You agree to sign and return any Stock Option Agreement provided to you by the Company in connection with this grant. You also agree to sign any other agreements or documents provided by the Company that may be required under applicable laws to receive the Option or any shares of common stock upon exercise of the Option. Page 1555 Broadway Street, Redwood City, CA 94063 Exhibit 10.19 Restricted Stock Units.In connection with the commencementof your employment, the Company will recommend to its Board of Directors that it grant you an award of 74,000 restricted stock units ("RSUs''), which vest into shares of the Company's common stock.The RSUs will be granted under and subject to the terms and conditions of the Company's equity incentive plan and will be contingent on your execution of the Company's standard RSU Agreement.The RSUs will vest, subject to your continued employment with the Company or one of its subsidiaries on each applicable vesting date, as follows: (a) 25% of the RSUs shall vest on the first anniversary of the tenth day of the month in which the grant date occurs (the "initial vest date''); and (b) the remaining RSUs shall vest in twelve equal quarterly installments following the initial vest date until the RSUs have become fully vested four years from the grant date.A copy of the Company's equity incentive plan and the RSU agreement will be provided to you as soon as practicable after the grant date.You agree to sign and return any RSU agreement provided to you by the Company in connection with this grant.You also agree to sign any other agreements or documents provided by the Company that may be required under applicable laws to receive the RSUs and any shares of common stock upon settlement of the RSUs. 5. Benefits. a) Emplovee Benefits. You are eligible to participate in any medical insurance plans, 401(k) plans, deferred compensation plans, life insurance plans, retirement or other employee benefit plans or fringe benefit plans or perquisites established by the Company for its employees which may become effective from time to time during your employment with the Company. b) Vacation. You are eligible to participate in the Company's Exempt Employees' Vacation Program. There is no prescribed annual vacation allotment for exempt employees, meaning you will not accrue vacation. Vacationrequests are subject to approval by your manager in accordance with the terms of the vacation program. c) Sick Leave. You are eligible for paid sick leave in accordance with the terms of the Company's sick leave policy.You may take up to ten (10) paid sick days per calendar year, pro-rated for the remainder of this year. 6. Background & Reference Checks. This offer is contingent upon successful completion of background investigation and reference checks. 7. Termination of Employment and Severance Benefits. We are pleased to provide you with certain benefits in the event of your termination without "cause" or "constructive termination" from the Company as specifically set forth in Attachment A. 8. Confidential Information and Invention Assignment Agreement. Your acceptance of this offer and commencement of employment with the Company is contingent upon your execution, and delivery to an officer of the Company, of the Company's Employee Confidential Information and Invention AssignmentAgreement, a copy of which is enclosed for your review and execution (the "Confidentiality Agreement") as Attachment B, prior to or on your Start Date. 9. At-Will Employment. You understand that your employment with the Company is not for any specified term and will at all times be on an "at will" basis, meaning that either you or the Company may terminate your employmentat any time for any reason or no reason, without further obligation or liability (except as set forth on AttachmentB). Page 2555 Broadway Street, Redwood City, CA 94063 Exhibit 10.19 No Conflicts. You represent to the Company that your performance of all the terms of this letter agreement will not breach any other agreement to which you are a party and that you have not, and will not during the term of your employment with the Company, enter into any oral or written agreement in conflict with any of the provisions of this agreement. In addition, as we have advised you, you are not to bring with you to the Company, or use or disclose to any person associated with the Company, any confidential or proprietary information belonging to any former employer or other person or entity with respect to which you owe an obligation of confidentiality under any agreement or otherwise. The Company does not need and will not use such information and we will assist you in any way possible to preserve and protect the confidentiality of proprietary information belonging to third parties. We are all delighted to be able to extend you this offer and look forward to working with you. To indicate your acceptance of the Company's offer, please sign and date this letter agreement in the space provided below no later than September 4, 2013. Additionally, as part of your acceptanceof the Company's offer, please return a signed and dated copy of Attachment A (Termination of Employment and Severance Benefits) and AttachmentB (Confidentiality Agreement). This offer letter, together with Attachment A and AttachmentB, set forth the terms of your employment with the Company and supersede any prior representations or agreements, whether written or oral. Neither this letter agreement nor Attachment A and Attachment B may be modified or amended except by a written agreement, signed by the Company's Chief Executive Officer and by you. Very truly yours, Silver Spring Networks, Inc. Scott Lang
